UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JULIO CESAR LOPEZ PENA,
                          Plaintiff,
                       -against-
TERRY COLE, DEA, ARRESTING OFFICER; JAY
WINEBERG, FBI, SPECIAL AGENT; JUDGE
DENNY CHIN; JUDGE DOUGLAS F. EATON;
MAGISTRATE JUDGE ANDREW J. PECK; JUDGE
ROBERT W. SWEET; JUDGE RONALD L. ELLIS;
JUDGE FRANK MAAS; KEVIN RONALD
PUVALOWSKI, UNITED STATES (S.D.N.Y.)
LAWYER; REBBECA ANN MONK, UNITED                                      19-CV-10276 (CM)
STATES (S.D.N.Y.) LAWYER; MARC BERGER,
UNITED STATES (S.D.N.Y.) LAWYER; BOYD                              ORDER OF DISMISSAL
JOHNSON III, UNITED STATES (S.D.N.Y.)
LAWYER; AMY FINZI, UNITED STATES
(S.D.N.Y.) LAWYER; REBECCA RICIGLIANO,
UNITED STATES (S.D.N.Y.) LAWYER; PREET
BHARARA, UNITED STATES (S.D.N.Y.)
LAWYER; DAVID N. KELEY, , UNITED STATES
(S.D.N.Y.) LAWYER; WALTER J. QUINN,
PROBATION OFFICER (P.S.I.); MARY ELLEN
WARLOW, DIRECTOR, OFFICE OF
INTERNATIONAL AFFAIRS, CRIMINAL
DIVISION, WASHINGTON, DC,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in F.C.I. Allenwood in White Deer, Pennsylvania, brings

this pro se action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), alleging that Defendants violated his constitutional rights. By order dated
January 21, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). 1

                                      STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).


                                                   2
570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        A review of this Court’s records reveals that Plaintiff Julio Cesar Lopez Pena is currently

incarcerated in FCI Allenwood as a result his conviction in this Court of one count of conspiracy

to import cocaine into the United States. See United States v. Lopez-Pena, ECF 1:05-CR-0191,

71 (S.D.N.Y. June 12, 2008). He was sentenced to 540 months’ incarceration, to be followed by

five years’ supervised release. Plaintiff filed several motions to challenge this conviction, and he

also filed a motion under 28 U.S.C. § 2255 that was decided on the merits, see Lopez-Pena v.

United States, ECF 1:10-CV-7381, 11 (May 2, 2011). Plaintiff’s most recent challenge of this

conviction was filed on July 15, 2019, and that motion was transferred to the United States Court

of Appeals for the Second Circuit by order dated October 15, 2019. See United States v. Lopez-

Pena, ECF 1:05-CR-0191, 124.

        Plaintiff’s complaint is not the model of clarity, but it appears that he brings this action as

another attempt to challenge this conviction. Named as Defendants are officers of the Drug

Enforcement Agency (DEA) and the Federal Bureau of Investigations (FBI); several judges of

this Court; several Assistant United States Attorneys from the U.S. Attorney’s Office, Southern

District of New York; a probation officer; and the Director of the Office of International Affairs,


                                                   3
Criminal Division. He alleges that Defendants “are legally responsible for violating the

plaintiff’s due process rights, depriving him of any substantive due process as stipulated for in

the Fourteenth Amendment, affecting his liberty interest to be free from prosecution without

probable cause, and for placing him in custody unlawfully.” (ECF No. 1 at ¶5.) He seeks

monetary damages and injunctive and declaratory relief.

                                           DISCUSSION

A.      Claims Under Bivens

        A plaintiff may bring Bivens claims against a federal official to seek redress for a

violation of his constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is

the federal analog to suits brought against state officials under [42 U.S.C. § 1983].”). But Bivens

relief is available only against federal officials who are personally liable for the alleged

constitutional violations, not against the United States. Ziglar v. Abbasi, 137 S. Ct. 1843, 1860

(2017); Turkmen v. Hasty, 789 F3d 218, 233 (2d Cir. 2015); FDIC, 510 U.S. at 484-86;

Hightower v. United States, 205 F. Supp. 2d 146, 155 (S.D.N.Y.2002). Further, “Bivens claims do

not lie against federal employees in their official capacities, because such suits are considered

actions against the United States and are barred by the doctrine of sovereign immunity.” Wright

v. Condit, No. 13-CV-2849, 2015 WL 708607, at *1 (S.D.N.Y. Feb. 18, 2015) (citing Robinson v.

Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994)). Plaintiff therefore cannot

pursue his constitutional claims against the United States or against the individual defendants in

their official capacities.

        Moreover, the Supreme Court has implied a damages remedy against federal employees

under Bivens in only three contexts: (1) unreasonable search and seizure under the Fourth

Amendment, Bivens, 403 U.S. 388 (1971), (2) employment discrimination under the Fifth

Amendment, Davis v. Passman, 442 U.S. 228 (1979), and (3) inadequate medical treatment of an


                                                  4
inmate under the Eighth Amendment, Carlson v. Green, 446 U.S. 14 (1980). Recently, “the

Court has made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial activity,”

Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017), and a Bivens remedy is not available, “where

there are ‘special factors counselling hesitation in the absence of affirmative action by

Congress,’” Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017) (quoting Carlson, 446 U.S. at 18).

        Moreover, when a prisoner seeks damages in a Bivens action, the district court must

consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated. But if the district court

determines that the plaintiff’s action, even if successful, will not demonstrate the invalidity of

any outstanding criminal judgment against the plaintiff, the action should be allowed to

proceed.” Heck v. Humphrey, 512 U.S. 477, 487 (1994).

        Here, Plaintiff is indirectly challenging his conviction by alleging that Defendants

violated his rights, but Plaintiff fails to allege that his conviction has been reversed or called into

question in any way by a court authorized to make such determinations. In fact, Plaintiff

unsuccessfully challenged the validity of his conviction. He therefore fails to sate a Bivens claim.

B.      Judicial Immunity

        Even if Plaintiff were able to assert a viable claim, his claims against United States

Circuit Judge Denny Chin, retired Magistrate Judge Douglas F. Eaton, retired Magistrate Judge

Andrew J. Peck, now-deceased Judge Robert W. Sweet, retired Magistrate Judge Ronald L. Ellis,

and retired Magistrate Judge Frank Maas must be dismissed.

        Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”


                                                   5
Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated, or declaratory

relief was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’s claims against these Defendants arise of out of their rulings and actions while

presiding over Plaintiff’s cases in this Court; such rulings and actions were within the scope of

their judicial capacities and jurisdiction. The Court therefore dismisses Plaintiff’s claims against

these Defendants under the doctrine of judicial immunity and as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim

dismissed on the ground of absolute judicial immunity is ‘frivolous’ for purposes of [the in

forma pauperis statute].”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint

will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’”

(quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).




                                                  6
C.     Prosecutorial Immunity

       Plaintiff’s claims against Kevin Ronald Puvalowski, Rebbeca Ann Monk, Marc Berger,

Boyd Johnson III, Amy Finzi, Rebecca Ricigliano, Preet Bharara, and David N. Keley must also

be dismissed.

       Prosecutors are immune from civil suits for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,

are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New

York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976));

see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity is

analyzed under “functional approach” that “looks to the nature of the function performed, not the

identity of the actor who performed it”). In addition, prosecutors are absolutely immune from

suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Here, Plaintiff’s claims against these Defendants are based on actions within the scope of

their official duties as prosecutors for the United States Attorney’s Office for the Southern

District of New York. Therefore, these claims are dismissed because they seek monetary relief

against Defendants who are immune from suit and as frivolous. 28 U.S.C. § 1915(e)(2)(b)(i),

(iii); see Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim against

prosecutor is frivolous if it arises from conduct that is “intimately associated with the judicial

phase of the criminal process”).

D.     Sovereign Immunity and the Federal Torts Claims Act (FTCA)

       Plaintiff’s claims against Terry Cole, DEA Arresting Officer; Jay Wineberg, FBI Special

Agent; Walter J. Quinn, Probation Officer; and Mary Ellen Warlow, Director, Office of Internal

Affairs, must also be dismissed.


                                                   7
         The doctrine of sovereign immunity bars federal courts from hearing all suits against the

federal government, including suits against its agencies, except where sovereign immunity has

been waived. United States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v.

Sherwood, 312 U.S. 584, 586 (1941). The Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-

80 (“FTCA”), provides for a waiver of sovereign immunity for injuries arising from the tortious

conduct of federal officers or agents acting within the scope of their office or employment. 28

U.S.C. § 1346(b)(1). But before bringing a claim in a federal district court under the FTCA, a

claimant must first exhaust his administrative remedies by filing a claim for monetary damages

with the appropriate federal government entity and must receive a final written determination.

See 28 U.S.C. § 2675(a); Phillips v. Generations Family Health Ctr., 723 F.3d 144, 147 (2d Cir.

2013).

         Pursuant to the FTCA, tort claims against the United States must be “presented in writing

to the appropriate Federal agency within two years after such claim accrues” or an action must be

commenced within six months of when the agency issued its final denial of administrative

remedy. Roberson v. Greater Hudson Valley Family Health Ctr., Inc., ECF 1:17-CV-7325, 17,

2018 WL 2976024, at *2 (S.D.N.Y. June 12, 2018); see also 28 U.S.C. § 2401(b). “Failure to

exhaust the agency’s administrative remedies within the statute of limitations will render the

claim ‘forever barred.’” See id. (citing Castellanos v. Elrac Inc., No. 07-CV-2191 (DLE) (KAM),

2008 WL 919641, at *2 (E.D.N.Y. Apr. 3, 2008)). The exhaustion requirement is jurisdictional

and cannot be waived. Celestine v. Mount Vernon Neighborhood Health Cir., 403 F.3d 76, 82

(2d Cir. 2005).

         Here, there is no indication that Plaintiff has exhausted his administrative remedies under

the FTCA. Therefore, to the extent that Plaintiff seeks to assert claims against these additional




                                                  8
federal Defendants, the Court must dismiss Plaintiff’s claims as barred by the doctrine of

sovereign immunity. See 28 U.S.C. § 1915(e)(2)(B)(iii).

E.     Challenge to Conviction and Sentence

       To the extent that Plaintiff seeks to challenge his conviction, the proper vehicle is a

motion under 28 U.S.C. § 2255. A federal prisoner seeking relief under § 2255 must generally

file a motion within one year from the latest of four benchmark dates: (1) when the judgment of

conviction becomes final; (2) when a government-created impediment to making such a motion

is removed; (3) when the right asserted is initially recognized by the Supreme Court, if it has

been made retroactively available to cases on collateral review; or (4) when the facts supporting

the claim(s) could have been discovered through the exercise of due diligence. See 28 U.S.C.

§ 2255(f).

       Because Plaintiff has already sought relief under § 2255, and his previous motion was

decided on the merits, he must move in the United States Court of Appeals for the Second

Circuit for permission to pursue a second and successive motion. See 28 U.S.C. § 2244(b)(3)(A).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(i), (iii).




                                                 9
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     January 31, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                10
